EXHIBIT 10.20

METLIFE, INC.

2000 DIRECTORS STOCK PLAN

(AS AMENDED EFFECTIVE FEBRUARY 8, 2002)

ARTICLE I.

PURPOSE

The purposes of the “METLIFE, INC. 2000 DIRECTORS STOCK PLAN” (the “Plan”) are
to enable the Company to attract, retain and motivate the best qualified
non-employee directors and to enhance a long-term mutuality of interests between
the non-employee directors and stockholders of the Company by granting stock and
stock options as provided herein.

ARTICLE II.

DEFINITIONS

2.1 Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Award” means any Option or Share Award.

(b) “Board” means the Board of Directors of the Company.

(c) “Cash Fees” means the amount of any fees that would, absent an election to
receive an Elective Share Award pursuant to the terms of the Plan, be payable by
the Company in cash to a Participant for any services to be performed by the
Participant.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Nominating and Corporate Governance Committee of the
Board or such other committee of the Board as the Board shall designate from
time to time, which committee shall consist of at least two members, each of
whom shall qualify as a Non-Employee Director within the meaning of Rule 16b-3
(or any successor rule thereto), as promulgated under the Securities Exchange
Act of 1934, as amended.

(f) “Common Stock” means the common stock of the Company, par value $0.01 per
share.



--------------------------------------------------------------------------------

(g) “Company” means MetLife, Inc., a Delaware corporation, and any successor
thereto.

(h) “Deferred Share” means a contractual right to receive one Share on a
deferred basis in accordance with the terms of the Plan.

(i) “Elective Share Award” means any award of Shares made by reason of the
election of a Participant to receive Shares in lieu of Cash Fees; provided that
in no event shall any Elective Share Awards be issued prior to the second
anniversary of the Plan Effective Date.

(j) “Fair Market Value” means, on any date, the closing price of a Share as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of the Common Stock are quoted at the relevant time on such
date). In the event that there are no Common Stock transactions reported on such
tape (or other system) on such date, Fair Market Value means the closing price
on the immediately preceding date on which Common Stock transactions were so
reported.

(k) “Family Member” means, as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), of such Participant, (ii) trust for the
exclusive benefit of such persons and (iii) other entity owned solely by such
persons.

(l) “Fee Share Award” means any award of Shares made at the direction of the
Committee in lieu of Cash Fees.

(m) “Option” means the right to purchase one Share at a stated purchase price on
the terms specified in Article V of the Plan. The Options are nonstatutory stock
options not intended to qualify under Section 422 of the Code.

(n) “Participant” means a member of the Board who is not an officer or employee
of the Company or any entity controlling, controlled by, or under common control
with the Company, and is not the beneficial owner of a controlling interest in
the voting stock of the Company or of any entity that holds a controlling
interest in the Company’s voting stock.

 

2



--------------------------------------------------------------------------------

(o) “Plan” means the MetLife, Inc. 2000 Directors Stock Plan, as set forth
herein and as amended from time to time.

(p) “Plan Effective Date” means the “Plan Effective Date” determined under
Section 5.2(b) of the Plan of Reorganization, dated September 28, 1999, of
Metropolitan Life Insurance Company, as amended.

(q) “Share” means a share of Common Stock.

(r) “Share Award” means any Elective Share Award or Fee Share Award.

(s) “Stock Account” means a memorandum account established to record the
deferral of certain compensation otherwise payable to a Participant which shall
be deemed invested in Deferred Shares.

(t) “Stock Incentive Plan” means the MetLife, Inc. 2000 Stock Incentive Plan, as
the same may be amended from time to time.

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

ARTICLE III.

ADMINISTRATION

3.1 Rules, Interpretation and Determinations. The Plan shall be administered by
the Committee. The Committee shall have full authority to interpret and
administer the Plan, to establish, amend and rescind rules for carrying out the
Plan, to construe the respective option agreements and to make all other
determinations and to take all other actions that it deems necessary or
advisable for administering the Plan. Each determination, interpretation or
other action made or taken by the Committee shall be final and binding for all
purposes and upon all persons.

 

3



--------------------------------------------------------------------------------

3.2 Agents and Expenses. The Committee may appoint agents (who may be officers
or employees of the Company) to assist in the administration of the Plan and may
grant authority to such persons to execute agreements or other documents on its
behalf. The Committee may employ such legal counsel, consultants and agents as
it may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company.

ARTICLE IV. SHARES; ADJUSTMENT UPON CERTAIN EVENTS

4.1 Source of Shares. Shares to be issued under the Plan may consist, in whole
or in part, of treasury shares or authorized but unissued Shares not reserved
for any other purpose.

4.2 Number of Share Awards. Subject to the provisions of Section 4.5 hereof, the
aggregate number of Shares that may be issued under the Plan as Share Awards
under Article VI shall not exceed 500,000 Shares.

4.3 Number of Options. Subject to the provisions of Section 4.5 hereof, the
aggregate number of Shares issuable under the Plan pursuant to Options shall not
exceed 0.05% of the total number of Shares outstanding immediately after the
Plan Effective Date. In addition, Shares issuable pursuant to Options granted
under the Plan shall reduce the number of Shares issuable under the Stock
Incentive Plan.

4.4 Canceled, Terminated, or Forfeited Options. In the event Options are for any
reason canceled, terminated or otherwise settled without the issuance of any
Common Stock (including, but not limited to, shares tendered to exercise
outstanding Options or shares tendered or withheld for taxes), the Shares
subject to such Options shall again be available for the granting of Options
under the Plan and the Stock Incentive Plan.

 

4



--------------------------------------------------------------------------------

4.5 Adjustment in Capitalization. In the event of any Share dividend or Share
split, recapitalization, merger, consolidation, combination, spin-off,
distribution of assets to stockholders (other than ordinary cash dividends),
exchange of shares, or other similar corporate change, the aggregate number of
Shares available for Awards pursuant to either Section 4.2 or Section 4.3,
distributable in respect of Deferred Shares or subject to outstanding Options,
and the respective exercise prices applicable to outstanding Options shall be
appropriately adjusted by the Committee and the Committee’s determination shall
be conclusive; provided that any fractional shares resulting from any such
adjustment shall be disregarded.

ARTICLE V.

AWARDS AND TERMS OF OPTIONS

5.1 Grant. The Committee shall, subject to the approval of the Board, determine
the Participants to whom Options shall be granted and, subject to Section 5.2,
the terms and conditions of any and all Options granted to Participants. In
making such determination, the Committee shall give due consideration to such
factors as it deems appropriate, including, but not limited to, the performance
of the Company. Any Options granted hereunder prior to the fifth anniversary of
the Plan Effective Date shall be granted in substitution for a portion of the
fees that would otherwise have been payable in cash to the Participant for
services as a director and not subject to a Share Award, in such manner and on
such basis as the Committee shall reasonably determine (including, without
limitation, by application of the Black-Scholes option valuation methodology).
Notwithstanding any other contrary provision in the Plan, no Options shall be
granted prior to the first anniversary of the Plan Effective Date.

5.2 Option Agreement. Options shall be evidenced by a written option agreement
embodying the following terms:

(a) Exercise Price. The exercise price per Share of an Option shall be not less
than the Fair Market Value on the date such Option is granted.

(b) Period of Exercisability. Each Option granted hereunder shall be immediately
exercisable; provided that in no event shall any Option be or become exercisable
hereunder prior to the second anniversary of the Plan Effective Date and, if and
to the extent this proviso limits the exercisability of any Option, the portion
so limited shall become exercisable on such second anniversary. Each Option
shall, if not previously exercised in accordance with the terms of the Plan,

 

5



--------------------------------------------------------------------------------

in all events expire upon the tenth (10th) anniversary of the date of the grant
thereof. In the event a Participant ceases to provide services to the Company
for any reason, the Participant or, after the Participant’s death, the
Participant’s estate or beneficiary, may exercise any Option held by the
Participant at the date his or her service terminates until the tenth
(10th) anniversary of the date the Option was granted; provided, however, that
if the Participant’s service as a member of the Board terminates prior to the
second anniversary of the Plan Effective Date, the Option may not be exercised
prior to such second anniversary.

(c) Procedure for Exercise. A Participant electing to exercise one or more
Options shall give written notice to the Secretary of the Company of such
election and of the number of Shares he has elected to purchase. No shares shall
be delivered pursuant to any exercise of an Option unless arrangements
satisfactory to the Committee have been made to assure full payment of the
option price therefor. Without limiting the generality of the foregoing, payment
of the option price may be made (i) in cash or its equivalent, (ii) by
exchanging shares of Common Stock owned by the optionee (which are not the
subject of any pledge or other security interest), (iii) through an arrangement
with a broker approved by the Company whereby payment of the exercise price is
accomplished with the proceeds of the sale of Common Stock or (iv) by any
combination of the foregoing; provided that the combined value of all cash and
cash equivalents paid and the Fair Market Value of any such Common Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to such option price. The Company may not make a loan to a Participant to
facilitate such Participant’s exercise of any of his or her Options.

 

6



--------------------------------------------------------------------------------

ARTICLE VI.

SHARE AWARDS

6.1 Fee Share Awards. Commencing with respect to fees payable for services
rendered after the first anniversary of the Plan Effective Date, the Committee
may require that up to one-half of the Cash Fees otherwise payable to a
Participant be payable in Shares, issuable as of the first day of the calendar
quarter (or, with respect to the first Fee Share Award, the first day of the
first calendar month after the twelve month anniversary of the Plan Effective
Date) with respect to which the Cash Fees would otherwise have been payable to
the Participant in cash (the “Date of Issuance”). Notwithstanding the foregoing,
if the Date of Issuance determined in the preceding sentence is not a business
day, the grant of Shares shall be made on the next following business day. The
number of Shares to be issued as a Fee Share Award as of each Date of Issuance
shall equal the greatest number of whole Shares derived from the quotient of (i)
the dollar amount of the Cash Fees the Committee has determined to pay in Shares
and (ii) the Fair Market Value on the Date of Issuance. If, after the
application of the preceding formula as of any Date of Issuance, there is a cash
remainder, the Company shall pay the Participant the amount of such cash
remainder as soon as practicable following such Date of Issuance. In no event
shall any Shares acquired pursuant to any Fee Share Award be sold by a
Participant prior to the second anniversary of the Plan Effective Date.

6.2 Elective Share Awards. Commencing with respect to Cash Fees payable for
services rendered after the second anniversary of the Plan Effective Date, a
Participant may elect to have any portion of the fees that would otherwise have
been payable to the Participant in cash for services as a director (less any
amounts paid as Fee Share Awards or, until the fifth anniversary of the Plan
Effective Date, granted as Options) paid in Shares. The Date of Issuance in
respect of any Cash Fees which are part of the Participant’s annual retainer
fees shall be the first day of the calendar quarter with respect to which the
related Cash Fees would otherwise have been payable to the Participant, and in
respect of any other Cash Fees, as of the first day of the calendar quarter
following the quarter with respect to which such Cash Fees would otherwise have
been payable to the Participant. Notwithstanding the foregoing, if the Date of
Issuance determined in the preceding sentence is not a business day, the grant
of Shares shall be made on the next following business day. The number of Shares
to be issued as an Elective Share Award as of each Date of Issuance shall equal
the greatest number of whole Shares derived from the quotient of (i) the dollar
amount of the Cash Fees elected to be paid in

 

7



--------------------------------------------------------------------------------

Shares at such Date of Issuance in accordance with the second preceding sentence
and (ii) the Fair Market Value on the Date of Issuance. If, after the
application of the preceding formula as of any Date of Issuance, there is a cash
remainder, the Company shall pay the Participant the amount of such cash
remainder as soon as practicable following such Date of Issuance.

ARTICLE VII.

RECEIPT OF SHARE AWARDS

7.1 Election. A Participant may elect to defer receipt of all or any part of the
Shares issuable to the Participant in respect of any Share Award. Any such
election shall be made (i) as to which the Date of Issuance is in the same
calendar year in which the Plan becomes effective, within thirty days of the
date this Plan is adopted and (ii) with respect to any other Fee Share Award or
Elective Share Award, by December 31 of the calendar year prior to the year in
which the Date of Issuance would otherwise occur. Notwithstanding the
immediately preceding sentence, any person who becomes a Participant after the
adoption of the Plan may elect, not later than the end of the calendar month in
which the Participant becomes a member of the Board, to defer delivery of all or
any part of the Shares deliverable in respect of any Share Award to be made
following such election.

7.2 Form and Duration of Election. An election to defer receipt shall be made by
written notice filed with the Secretary of the Company. Such election shall
continue in effect (including with respect to Share Awards for subsequent
calendar years) unless and until the Participant revokes or modifies such
election by written notice filed with the Secretary of the Company. Any such
revocation or modification of a deferral election shall become effective as of
the end of the calendar year in which such notice is given and only with respect
to Share Awards to be made in subsequent calendar years. Amounts credited to the
Participant’s Stock Account prior to the effective date of any such revocation
or modification of a deferral election shall not be affected by such revocation
or modification and shall be distributed only in accordance with the otherwise
applicable terms of the Plan. A Participant who has revoked an election to
participate in the Plan may file a new election to defer Share Awards with
respect to Shares to be granted in the calendar year following the year in which
such election is filed.

 

8



--------------------------------------------------------------------------------

7.3 Stock Account. Any Share Award as to which a Participant has elected to
defer delivery of the Shares shall be credited to the Participant’s Stock
Account and shall be deemed to be invested in a number of Deferred Shares equal
to the number of Shares that would otherwise have been delivered to the
Participant. Whenever a dividend other than a dividend payable in the form of
Shares is declared with respect to the Shares, the number of Deferred Shares in
the Participant’s Stock Account shall be increased by the number of Deferred
Shares determined by dividing (i) the product of (A) the number of Deferred
Shares in the Participant’s Stock Account on the related dividend record date
and (B) the amount of any cash dividend declared by the Company on a Share (or,
in the case of any dividend distributable in property other than Shares, the per
share value of such dividend, as determined by the Company for purposes of
income tax reporting) by (ii) the Fair Market Value on the related dividend
payment date. In the case of any dividend declared on Shares which is payable in
Shares, the Participant’s Stock Account shall be increased by the number of
Deferred Shares equal to the product of (i) the number of Deferred Shares
credited to the Participant’s Stock Account on the related dividend record date
and (ii) the number of Shares (including any fraction thereof) distributable as
a dividend on a Share. In the event of any change in the number or kind of
outstanding Shares by reason of any recapitalization, reorganization, merger,
consolidation, stock split or any similar change affecting the Shares, other
than a stock dividend as provided above, the Committee shall make an appropriate
adjustment in the number of Deferred Shares credited to the Participant’s Stock
Account.

7.4 Distribution from Accounts Upon Termination of Service as a Director. All
distributions from the Participant’s Stock Account shall be made in Shares. At
the time a Participant makes a deferral election pursuant to Section 7.1, the
Participant shall also file with the Secretary of the Company a written election
with respect to whether such distribution (i) shall commence immediately
following the date the Participant ceases to be a Participant or on the first
business day of any calendar year following the calendar year in which the
Participant ceases to be a Participant and (ii) shall be in one lump-sum or in
such number of annual installments (not to exceed ten) as the Participant may

 

9



--------------------------------------------------------------------------------

designate. If installments are elected, the number of Shares distributable with
respect to each installment shall be equal to the number of Deferred Shares then
credited to the Stock Account times a fraction, the numerator of which is one
(1) and the denominator of which is the number of installments (including the
current installment) remaining to be paid. A Participant may at any time, and
from time to time, change any distribution election applicable to the
Participant’s Stock Account; provided that no election to change the timing of
any such distribution shall be effective unless it is made in writing and
received by the Secretary of the Company at least one full calendar year prior
to the time at which the Participant ceases to provide services to the Company.
If a Participant fails to specify a commencement date for a distribution in
accordance with this Section 7.4, such distribution shall commence on the first
business day of the calendar year immediately following the year in which the
Participant ceases to be a Participant. If a Participant fails to specify
whether distribution shall be made in a lump-sum or in a number of installments,
such distribution shall be made in a lump-sum. In the case of any distribution
being made in annual installments, each installment after the first installment
shall be paid on the first business day of each subsequent calendar year until
the entire amount subject to such installments shall have been paid.

ARTICLE VIII.

TRANSFERABILITY OF AWARDS

No Award shall be transferable by the Participant otherwise than by will or
under the applicable laws of descent and distribution; provided that the
Committee may, in the Option agreement or otherwise, permit transfers of Options
by gift or a domestic relations order to Family Members. In addition, no Award
shall be assigned, negotiated, pledged or hypothecated in any way (whether by
operation of law or otherwise), and no Award shall be subject to execution,
attachment or similar process. Upon any attempt to transfer, assign, negotiate,
pledge or hypothecate any Award, or in the event of any levy upon any Award by
reason of any attachment or similar process contrary to the provisions hereof,
such Award shall immediately become null and void.

 

10



--------------------------------------------------------------------------------

ARTICLE IX.

TERMINATION, MODIFICATION AND AMENDMENT

The Board at any time may terminate the Plan, and from time to time may amend or
modify the Plan; provided, however, that any amendment which would (i) increase
the number of shares available for issuance under the Plan, (ii) lower the
minimum exercise price at which an Option may be granted or (iii) extend the
maximum term for Options granted hereunder shall be subject to the approval of
the Company’s shareholders and no amendment made prior to the fifth anniversary
of the Plan Effective Date shall be or become effective without the consent of
the New York Superintendent of Insurance. No amendment, modification, or
termination of the Plan shall in any manner adversely affect any Option
theretofore granted under the Plan, without the consent of the Participant.

ARTICLE X.

GENERAL PROVISIONS

10.1 No Right to Remain as a Director. The Plan shall not impose any obligations
on the Company to retain any Participant as a director nor shall it impose any
obligation on the part of any Participant to remain in service to the Company.

10.2 Investment Representation; Registration. If the Committee determines that
the law so requires, the holder of an Option granted hereunder or the recipient
of Shares in respect of any Share Award shall execute and deliver to the Company
a written statement, in form satisfactory to the Company, representing and
warranting that he is purchasing or accepting the Shares then acquired for his
own account and not with a view to the resale or distribution thereof, that any
subsequent offer for sale or sale of any such Shares shall be made either
pursuant to (i) a registration statement on an appropriate form under the
Securities Act of 1933, as amended, which Registration Statement shall have
become effective and shall be current with respect to the Shares being offered
and sold, or (ii) a specific exemption from the registration requirements of the
Securities Act, and that in claiming such exemption the holder will, prior to
any offer for sale or sale of such Shares, obtain a favorable written opinion
from counsel approved by the Company as to the

 

11



--------------------------------------------------------------------------------

availability of such exemption. If at any time the Board shall determine in its
discretion that the listing, registration or qualification of the Shares covered
by the Plan upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the sale of
Shares under the Plan, no Shares will be delivered unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Company.

10.3 No Right to Specific Assets. Nothing contained in the Plan and no action
taken pursuant to the Plan (including, without limitation, the grant of any
Award hereunder) shall create or be construed to create a trust of any kind or
any fiduciary relationship between the Company and any Participant, the
executor, administrator or other personal representative or designated
beneficiary of such Participant, or any other persons. To the extent that any
Participant or his executor, administrator, or other personal representative, as
the case may be, acquires a right to receive any payment from the Company
pursuant to the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company.

10.4 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any Shares covered by his Option or related to
Deferred Shares until he shall have become the holder of record of such Shares.

10.5 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

10.6 Controlling Law. The Plan shall be construed and enforced according to the
laws of the State of Delaware without regard to conflict of laws.

10.7 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made a party or in which he may
be involved by reason of any action taken or failure to act under the Plan (in
the absence of bad faith) and against and from any and all amounts paid by him
in settlement thereof, with the Company’s approval, or paid by him in
satisfaction of any judgment in any such action, suit, or proceeding against
him; provided that he shall give the Company an opportunity, at its own expense,
to handle and defend the same before he undertakes to handle and defend it on
his own behalf. The foregoing right of indemnification shall not be exclusive
and shall be independent of any other rights of indemnification to which such
person may be entitled under the Company’s Certificate of Incorporation or
By-Laws, by contract, as a matter of law, or otherwise.

10.8 Term of Plan. The Plan shall be effective upon its adoption by the Board
and approval by Metropolitan Life Insurance Company, the sole shareholder of the
Company and by the New York Superintendent of Insurance. The Plan shall continue
in effect, unless sooner terminated pursuant to Article IX, until no more shares
are available for issuance under the Plan.

 

12